DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
IN THE CLAIMS
26. (Currently Amended) Apparatus as described in claim 23 further including a second peripheral rib extending around the entire circumferential extent of said exterior surface, said second peripheral abutting said axial part of said cylindrical sleeve and spaced from said first peripheral rib extending around the entire circumferential extent of said exterior surface.  
27. (Currently Amended) Apparatus as described in claim 23 wherein said first generally cylindrical clamp has an inboard section and an outboard section, said inboard section of said first generally cylindrical clamp being dimensioned and configured for encircling said first axial extremity of said cylindrical sleeve being dimensioned and configured for nesting engagement with said first and second peripheral ribs whereby the stability of the engagement is enhanced.
 
Allowable Subject Matter
Claims 1-23 and 26-27 are allowed over the prior art.

Regarding claims 1-14, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach " first generally cylindrical clamp having an inboard section and an outboard section, said inboard section of said first generally 
Regarding claims 15-23 and 26-27, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach
 
" a second peripheral rib extending around the entire circumferential extent of said exterior surface, said rib having an outside diameter that is greater than the diameter of said axial part; a cylindrical seal having a geometric axis and an exterior surface dimensioned and configured for insertion into said first axial extremity of said cylindrical sleeve as well as for sealing engagement with said interior surface of said first axial extremity of said cylindrical sleeve, said first cylindrical seal having an interior surface dimensioned and configured for sealing engagement with the exterior surface of said first axial section of electrical conduit; a generally cylindrical clamp having an inboard section and an outboard section, said inboard section of said first generally cylindrical damp being dimensioned and configured for encircling said first axial extremity of said cylindrical sleeve and said outboard section being dimensioned and configured for encircling the axial extremity of the associated first axial section of electrical 
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848